Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no translation or concise explanation in the English language for Non-Patent Literature Document 1. The reference indicates that PCT application PCT/JP2021/016682 cites the patent documents above. The cited US patent document (20120241344) has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Gronau (US 2012/0241344) as evidenced by Miller (US 2007/0184898).

1. Gronau discloses a double chip tray (Figs. 5-9) comprising:
an RFID chip reader capable of reading two types of chips (paragraphs 13, 21-22) of different shapes and/or sizes that incorporate RFID tags (circular gaming chips and other various shaped gaming chips, paragraph 14);
an upper chip holder that can hold the chips (top tray; paragraphs 19-22, 24-25, Figs. 5-9); and
a lower chip holder that can hold the chips (lower housing assembly/tray, paragraphs 20-21, 24-25, Figs. 5-9).
Gronau discloses that the double chip tray is designed to hold and read various shaped chips including disc shaped chips (circular gaming chips and other various shaped gaming chips; paragraphs 12-14); the upper chip holder holds at least the disc-shaped chip (Figs. 5-9). Gronau also teaches that the chips incorporates at least one or incorporates at least one or two RFID tags associated with a denomination of the chip (RFID microchips installed in the gaming chips, plaques or jetton, each chip has a unique tag that is encoded with the chips monetary value; paragraphs 2, 12, 21). The RFID chip reader is configured to read the RFID tags of the various type of chips (circular gaming chips and other various shaped gaming chips; paragraphs 12-14), in the double chip tray, and to determine a respective amount (paragraphs 2, 12, 21).
Gronau discloses the claimed invention but fails to explicitly teach that one of two types of chips are rectangular plate-shaped chips, the lower chip holder holds at least the rectangular plate-shaped chip. However, the claim limitation of the shaped of the chips described the chips and does not structurally limit the claimed chip tray. Gronau discloses the storage sections (116 in Fig. 5) are semi-circular to hold round chips. Although the storage section are semicircular, the storage sections are capable of holding various type of chips. Furthermore, the tray itself can hold various shaped of chips (even though they may not fit within the storage section of flushed within the storage section). Therefore, Gronau discloses the claimed invention.
Furthermore, Gronau discloses that the tubes may be configured to accommodate plaques, chips and other various shaped gaming chips (paragraph 14). As evidenced by Miller, plaques are rectangular, and chip trays can include rectangular slots to accommodate rectangular shaped jetton/plaques (paragraph 44). Therefore, Gronau as evidenced by Miller discloses chips are rectangular plate-shaped chips, and the chip holder holds at least the rectangular plate-shaped chip.

2. Gronau discloses the double chip tray according to claim 1, wherein:
the disk-shaped chip can be held in a vertical position along a tube provided in the double chip tray (The disk shaped chips are held in a vertical position, or aligned vertically along its edge along a tube as illustrated in Figs. 6-7), the rectangular plate-shaped chip can be held in the double chip tray in a vertical or flat position (It is noted that the claim does not specify how the chips are placed vertically or flatly in the double chip tray. In the broadest reasonable interpretation Gronau discloses the chips are placed vertically, or aligned vertically along its edge and flatly or flatly against the wall and against each other as illustrated in Figs. 6-7. Therefore, using rectangular chips would also be held tray in a vertical or flat position. This is also illustrated by Miller Fig. 2c and 3c.); and
the RFID chip reader is capable of reading the RFID tags of the disc-shaped chip in the vertical position and the rectangular plate-shaped chip in the vertical or flat position (paragraphs 13, 21-22)

3. Gronau discloses the double chip tray according to claim 2, wherein the RFID chip reader is capable of reading the RFID tags embedded in the disk-shaped chips or rectangular plate-shaped chips, whether the disk-shaped chips or rectangular plate-shaped chips are placed vertically or flatly in the double chip tray (It is noted that the claim does not specify how the chips are placed vertically or flatly in the double chip tray. In the broadest reasonable interpretation Gronau discloses the chips are placed vertically, or aligned vertically along its edge and flatly or flatly against the wall and against each other as illustrated in Figs. 6-7. Gronau discloses the RFID chip reader capable of reading the chips in those positions chips; paragraphs 13, 21-22; Figs. 6-7).

4. Gronau discloses the double chip tray according to claim 3, wherein: the upper chip holder is capable of holding the disk-shaped chips or the rectangular plate- shaped chips in a vertical position along the tube, and the RFID chip reader is capable of reading the RFID tags of the disk-shaped chips or the rectangular plate-shaped chips placed vertically in the upper chip holder (Both upper and lower chips are placed vertically, or aligned vertically other as illustrated in Figs. 6-7. Gronau discloses the RFID chip reader capable of reading the chips in those positions chips; paragraphs 13, 21-22; Figs. 6-7).

5. Gronau discloses the double chip tray according to claim 3, wherein: the lower chip holder is capable of holding the disc-shaped chips or rectangular plate- shaped chips in vertical and flat positions, and the RFID chip reader is capable of reading the RFID tags of the disk-shaped chips or the rectangular plate-shaped chips placed vertically and flatly in the lower chip holder (It is noted that the claim does not specify how the chips are placed vertically or flatly in the double chip tray. In the broadest reasonable interpretation Gronau discloses that with both upper and lower trays, the chips are placed vertically, or aligned vertically along its edge and flatly or flatly against the wall and against each other as illustrated in Figs. 6-7. Gronau discloses the RFID chip reader capable of reading the chips in those positions chips; paragraphs 13, 21-22; Figs. 6-7).

6. Gronau discloses the double chip tray according to claim 5, wherein the RFID chip reader is also capable of reading the RFID tags of the disk-shaped chips or the rectangular plate-shaped chips held flatly in the upper chip holder (It is noted that the claim does not specify how the chips are placed vertically or flatly in the double chip tray. In the broadest reasonable interpretation Gronau discloses that with both upper and lower trays, the chips are placed vertically, or aligned vertically along its edge and flatly or flatly against the wall and against each other as illustrated in Figs. 6-7. Gronau discloses the RFID chip reader capable of reading the chips in those positions chips; paragraphs 13, 21-22; Figs. 6-7).

7. Gronau discloses the double chip tray according to claim 1, wherein the RFID chip reader is provided with a plurality of RFID antennas, the plurality of RFID antennas being located in each of the upper chip holder and the lower chip holder (RFID antennas in both lower housing assembly and the top tray assembly; paragraph 21).

8. Gronau discloses the double chip tray according to claim 1, wherein when each of the disc-shaped chips or the rectangular plate-shaped chips is provided with a plurality of RFID tags, the RFID chip reader is capable of recognizing the plurality of RFID tags as being incorporated in the same disc-shaped chip or the same rectangular plate-shaped chip (This is inherent, since the RFID tag would be recognized regardless of the shape since Gronau discloses the tray can be configured for various shaped gaming chips; paragraph 14.)

9. Gronau discloses the double chip tray according to claim 1, wherein the total amount of each of the disc- shaped chips and rectangular plate-shaped chips contained in the double chip tray is determined based on the reading of the RFID tag (RFID reader may determine both the number and value of the RFID-enabled gaming currency located in the lower housing assembly and the top tray sub assembly; paragraph 21. This will inherently include the RFID microchips embedded chips regardless of the shape since Gronau discloses the tray can be configured for various shaped gaming chips; paragraph 14.)

10. Gronau discloses the double chip tray according to claim 1, further comprising a connecting mechanism that connects the upper chip holder to the lower chip holder and moves the upper chip holder between a first position that covers the lower chip holder from above and a second position that is displaced from the lower chip holder to open the upper surface of the lower chip holder (As illustrated in Fig. 9).

16. Gronau discloses a chip tray equipped with an RFID chip reader capable of reading two types of chips of different shapes and/or sizes that incorporate RFID tags, wherein:
the two types of chips are disc-shaped chips and rectangular plate-shaped chips, and each of the two types of chips incorporates at least one or two RFID tags associated with a denomination of the chip, the RFID chip reader is configured to read the RFID tags of the two types of chips, the disc-shaped chip and the rectangular plate-shaped chip, held in the double chip tray, and to determine a respective amount, the disk-shaped chip can be held in a vertical position along a tube provided in the chip tray, the rectangular plate-shaped chip can be held in the chip tray in a vertical or flat position, and the RFID chip reader is capable of reading the RFID tags of the disc-shaped chip in the vertical position and the rectangular plate-shaped chip in the vertical or flat position (See rejection for claims 1-6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gronau (US 2012/0241344) as evidenced by Miller (US 2007/0184898) as applied to claim 1 above, and further in view of Soltys (US 2002/0042299).

13. Gronau discloses a game management system comprising:
a double chip tray according to claim 1; but fails to teach the game management system comprising:
a winning/losing result determination device configured to determine a winning/losing result of each game on a game table;
a table chip determination device capable of identifying locations, attributes, and amount of chips placed on the game table; and
a management control device capable of identifying the attributes and amounts of the chips in the double chip tray and the chips on the game table based on the results of the reading of an RFID chip reader of the double chip tray and the results of a determination of the table chip determination device, wherein the management control device is capable of determining that the chips being wagered in the game and to be collected have been collected to the double chip tray, based on the winning/losing result determined by the winning/losing result determination device, a reading result of the RFID chip reader, and a determination result of the table chip determination device, when collections of losing chips wagered by each player in each game has been completed. 
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to game management systems Soltys discloses, 
a winning/losing result determination device configured to determine a winning/losing result of each game on a game table (CPU 52 computer determines the wins and losses based on its knowledge of the value of each card held by the player 14, 16 and the dealer 12; paragraph 155);
a table chip determination device capable of identifying locations, attributes, and amount of chips placed on the game table (camera with player tracking function identifies position, and values and counts of the chips paragraphs 58, 90-91); and
a management control device (CPU in Fig. 3) capable of identifying the attributes and amounts of the chips in the double chip tray and the chips on the game table based on the results of the chip tray and the results of a determination of the table chip determination device (paly tracking system 56 monitors position, and values and counts of the chips paragraphs 58, 90-911; and chip tray monitory sub system 58; paragraph 90 Fig. 3), wherein the management control device is capable of determining that the chips being wagered in the game and to be collected have been collected to the chip tray, based on the winning/losing result determined by the winning/losing result determination device (System determines outcome of the game player and determines the amounts won or lost by the players; paragraphs 11, 88, 91, 173.), a reading chip reader, and a determination result of the table chip determination device, when collections of losing chips wagered by each player in each game has been completed (paragraphs 14, 56, 90-91, 103-107; Fig. 15).
It would have been obvious to one of ordinary skilled in the art Gronau’s double chip tray and incorporate it to be used in a game management system that tracks the game result and amounts of losing/winning chips as claimed in order to provide a system that verifies the correct amount of chips that are exchanged during the game and prevent errors and cheating (Soltys, paragraphs 8-9).

14. Gronau discloses the claimed invention but fails to teach the game management system according to claim 13, wherein the management control device is capable of determining that a payout to winning chips has been performed using the chips contained in the double chip tray, based on the winning/losing result determined by the winning/losing result determination device, a reading result of the RFID chip reader, and a determination result of the table chip determination device, when payouts to the winning chips wagered by each player in each game has been completed.
However, Soltys discloses a management control device is capable of determining that a payout to winning chips has been performed using the chips contained in the chip tray (verifying that proper amounts have been paid out and collected; abstract, paragraphs 11, 155), based on the winning/losing result determined by the winning/losing result determination device (System determines outcome of the game player and determines the amounts won or lost by the players; paragraphs 11, 88, 91, 173.), a reading result of the chip reader, and a determination result of the table chip determination device (paragraphs 14, 56, 90-91, 103-107; Fig. 15), when payouts to the winning chips wagered by each player in each game has been completed (comparison occurs after payout in order to verify that prop amounts have bene paid out and collect; abstract, paragraphs 11). It would have been obvious to one of ordinary skilled in the art Gronau’s double chip tray and incorporate it to be used in a game management system that tracks the game result and amounts of losing/winning chips as claimed in order to provide a system that verifies the correct amount of chips that are exchanged during the game and prevent errors and cheating (Soltys, paragraphs 8-9).

15. Gronau discloses the claimed invention but fails to teach the management control device calculates a calculated total amount of the chips that should be in the double chip tray, compares the calculated total amount with an actual total amount of chips in the double chip tray after the settlement, and determines whether there is a difference between the calculated total amount and the actual total amount, the management control device calculates the calculated total amount of the chips by adding an amount of the chips to be collected to and subtracting an amount of the chips to be paid-out from a total amount of chips in the double chip tray before the settlement of each game, and the amount of the chips to be collected and the amount of the chips to be paid-out is calculated based on the winning/losing result determined by the winning/losing result determination device and a determination result of the table chip determination device.
However, Soltys discloses a management control device calculates a calculated total amount of the chips that should be in the double chip tray (total amount for the entire chip tray, paragraphs 169), compares the calculated total amount with an actual total amount of chips in the chip tray after the settlement, and determines whether there is a difference between the calculated total amount and the actual total amount (verify chip tray contents for proper amount to paid and collected; abstract, paragraphs 13, 56, 90),
the management control device calculates the calculated total amount of the chips by adding an amount of the chips to be collected to and subtracting an amount of the chips to be paid-out from a total amount of chips in the double chip tray before the settlement of each game, and the amount of the chips to be collected and the amount of the chips to be paid-out is calculated based on the winning/losing result determined by the winning/losing result determination device and a determination result of the table chip determination device (Soltys discloses the management control device verifies  for proper amount to paid and collected; abstract, paragraphs 11,14, 56 88-91, 103-107, 173. Chips to be paid or collected are inherently subtracted or added since they are removed or added to the chip tray.).
It would have been obvious to one of ordinary skilled in the art Gronau’s double chip tray and incorporate it to be used in a game management system that tracks the game result and amounts of losing/winning chips as claimed in order to provide a system that verifies the correct amount of chips that are exchanged during the game and prevent errors and cheating (Soltys, paragraphs 8-9).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-12 recite the following.
11. The double chip tray according to claim 10, further comprising a determination device configured to determine whether or not there is a variation in the sum of the information of the RFID tags stored in the double chip tray before and after a movement of the upper chip holder by the connecting mechanism.

12. The double chip tray according to claim 11, further comprising a display device that displays a result of a determination of the determination device.

Prior art fails to teach the underlined limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gelinotte (US 2014/0339107) and Moore (US 2018/0075690) discloses features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715